OPINION — AG — SUBJECT MATTER: SAID BILL REQUIRES ALL WORKMEN EMPLOYED BY OR ON BEHALF OF ANY PUBLIC BODY IN THE CONSTRUCTION OF PUBLIC WORKS TO BE PAID NOT LESS THAN PREVAILING HOURLY WAGE RATE FOR WORK OF A SIMILAR CHARACTER IN THE LOCALITY IN WHICH THE  WORK IS PERFORMED, AND DECLARES VIOLATION THEREOF TO BE A MISDEMEANOR. REPLY: IT IS, THEREFORE, THE OPINION OF THE ATTORNEY GENERAL THAT ENGROSSED SENATE BILL NO. 132 AS AMENDED, WOULD BE CONSTITUTIONAL, IF ENACTED. THE CONSTITUTIONALITY OF SAME HAS BEEN CONSIDERED ONLY ON THE BASIS OF THE GENERAL PRINCIPLES HEREIN DISCUSSED, BUT SPECIFIC PROVISIONS HAVE NOT BEEN CONSIDERED HEREIN. CITE:  61 O.S. 1961 3 [61-3], 61 O.S. 1961 5 [61-5] (HARVEY CODY)